DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 18-20 and 27-32; renumbered as claims 1-9 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of the record
fails to anticipate or fairly suggest the steps of, calibrating an imaging device having a longitudinal axis, by positioning the imaging device with respect to one or more light sources or test patterns each having a longitudinal axes so that their longitudinal axes are aligned with that of the imaging device; changing the relative position of the imaging device relative to the one or more light sources or test patterns; selectively activating or selecting the one or more light sources or test patterns at a plurality of different angular positions; and using a sensor or camera in the imaging device, sensing light emitted from or imaging the light source or the test pattern, as specifies in independent claim 27, renumbered as claim 1.
	Claims 18-20 and 28-32; renumbered as claims 2-9 are allowed by virtue of their dependency to
the above allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482